UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In Re:                                              Case No.: 2−19−20905−PRW
                                                    Chapter: 11
     The Diocese of Rochester
      aka The Roman Catholic Diocese of
      Rochester

                       Debtor(s)

     The Diocese of Rochester                       A.P. No.: 2−19−02021−PRW
                     Plaintiff(s)
        v.

     The Continental Insurance Company
     Certain Underwriters at Lloyd's, London
     Certain London Market Companies
     The Dominion Insurance Company Limited
     Stronghold Insurance Company Limited
     CX Reinsurance Company Limited
     Markel International Insurance Company
     Limited
     Tenecom Limited
     National Surety Corporation
     Interstate Fire & Casualty Company
     Colonial Penn Insurance Company
     HDI Global Specialty SE
                        Defendant(s)

                            CASE MANAGEMENT ORDER
                         − CASES BEFORE JUDGE WARREN −
                       (**REVISED CALL−IN INSTRUCTIONS**)

    Until further order of the Court, weekly Motion Terms, Chapter 13 Confirmation
Hearings, and any other Discrete Hearings and Conferences in both Buffalo and Rochester
will be conducted by telephone conference, to eliminate the need for counsel, parties, or
interested persons to appear in person. Matters will begin at the regularly scheduled times.
Counsel and interested parties should call the telephone conference system sufficiently in
advance of the beginning of the scheduled matter by: (1) dialing (571) 353−2300; (2) when
prompted for the "number you wish to dial" dial 222186610#; (3) when prompted for the
security pin enter 9999#. Cases will be called in the order listed on the Court's website:
https://www.nywb.uscourts.gov/calendars/judge_warren/index.html. An electronic record of
each proceeding will be made.
  THE COURT HAS DETERMINED THAT USE OF THE TELEPHONE
CONFERENCE SYSTEM IS MANDATORY. ONLY COURT STAFF WILL BE
PERMITTED IN THE COURTROOM − AN ATTORNEY, PARTY, OR INTERESTED
PERSON SEEKING TO APPEAR IN PERSON WILL NOT BE PERMITTED TO
ENTER THE COURTROOM.
         Case 2-19-02021-PRW, Doc 161, Filed 07/23/21, Entered 07/23/21 13:50:50,
                    Description: CMO PRW Matters by Telephone, Page 1 of 2
   THE RECORDING OR BROADCASTING OF ANY HEARING IS PROHIBITED
− ANY VIOLATION OF THIS PROHIBITION WILL RESULT IN THE IMPOSITION
OF SANCTIONS.
   Effective immediately, courtesy copies of pleadings or other papers for matters before
Judge Warren are no longer to be provided to Chambers or the Clerk's Office.

     IT IS SO ORDERED.


Dated: July 23, 2021                                        /s/
     Rochester, New York                  HONORABLE PAUL R. WARREN
                                          United States Bankruptcy Judge
Form cmotele/Doc 161
www.nywb.uscourts.gov




         Case 2-19-02021-PRW, Doc 161, Filed 07/23/21, Entered 07/23/21 13:50:50,
                    Description: CMO PRW Matters by Telephone, Page 2 of 2
